Case 1:17-cr-00350-LAP Document 1227 Filed 11/06/19 Page 1 of 1
Case 1:17-cr-00350-LAP Document 1226 Filed 11/05/19 Page 1 of 1

ASATRIAN LAW GROUP LLC

15 Warren Street
Hackensack, New Jersey 07601
Phone: 201.464-5155
Fax: 201-343-4335
www.asatrianlaw@gmail.com

 

 

 

Martin V. Asatrian, Esq. Founding Partner* * Admitted to N.J. Bar
Alkistis G. Meimaris, Esq. Of Counsel** ** Admitted to N.Y, Bar
November 5, 2019
Honorable Loretta A. Preska
Courtroom [2A
United States District Court i ~
Southern District of New York USDC’ SDNY rr
500 Pearl Street DOCUMENT | |
New York, New York. 10007 ELECTRONICALLY FILED
DOC #:
RE: Vache Hovhannisyan DATE FILED: ||-G-1l7 [-b- lf
19-CY-3624 and 17-CR-0350-22 !

 

 

 

 

 

 

Dear Judge Preska:

I have recently been retained to represent Mr. Hovhannisyan in the above-referenced
matters. As per your your Order dated October 24, 2019, Docket No. 6, we respectfully request
an extension of time to reply to Respondent’s answer dated May 2, 2019, see Docket No. 1148 so
that we can prepare an appropriately prepare a response. Further, I will be filing a notice of
appearance within a day of this letter. :

 

I thank you in advance for your consideration of this request. Please contact me should
you have any questions with regard to this matter.

Respectfully,

we cexjenk b
Me. Hevhsasisyan may ce2g ’ /s/ Alkistis G. Meimaris

ne later Thar Necenber 6, 2014. Alkistis G. Meimaris, Esq.
Attorney for Plaintiff

S o or dered. Asatrian Law Group LLC

15 Warren Street, PH W

Hackensack, New Jersey 07601

soe /aoig

   

 

 
